Citation Nr: 1502279	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected chronic lumbar strain, to include the propriety of a reduction of a 20 percent rating to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from September 2000 to August 2007.  

Historically, a June 2008 rating decision granted service connection for tineaversicolor which was assigned an initial rating of 30 percent; and granted service connection for a chronic lumbar strain which was assigned an initial 20 percent rating, all effective August 26, 2007 (the day after discharge from service).  

Following a February 2009, official rating examination, a March 2009 rating decision proposed to reduce the 30 percent rating for tineaversicolor to 10 percent, and to reduce the 20 percent rating for chronic lumbar strain to 10 percent.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision which effectuated the proposed reductions, effective October 1, 2009.  The Veteran initiated an appeal by filing a Notice of Disagreement (NOD) later in October 2009, and after a February 2012 Statement of the Case (SOC) the appeal was perfected by filing a Substantive Appeal, VA Form 9, in April 2012.  

Following official rating examination in June 2012, an August 2012 rating decision reinstated the 30 percent rating for tineaversicolor, effective October 2, 2009.  

Thereafter, a November 2012 Supplemental SOC (SSOC), an August 2013 SSOC, the October 2013 Statement of Representative in Appealed Case, In Lieu of VA Form 646, and the testimony at the January 2014 videoconference were limited to the evaluation, and propriety of the reduction, of the rating for chronic lumbar strain.  Accordingly, the matter of the propriety of the reduction of the rating for tineaversicolor is no longer in appellate status.  

In pertinent part, an October 2013 rating decision granted service connection for post-traumatic stress disorder (PTSD) with major depressive disorder, which was assigned an initiatl 50 percent disability rating; granted service connection for traumatic brain injury, which was assigned an initial 10 percent rating, and granted a 10 percent rating for service-connected hypertension.  The rating decision specifically noted that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been considered but that the evidence showed that the Veteran was not only gainfully employed as an Emergency Medical Technician (EMT) but had recently been promoted to a supervisor, although he had been on medical leave due to shoulder surgery.  

The Veteran and his wife testified at a videoconference in January 2014.  A transcript thereof is contained within Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations in October 2007, February 2009, and June 2002 found no sensory or motor abnormality of either lower extremity and only the October 2007 VA examination found muscle spasm of the thoracolumbar spine.  

Electronic VA treatment (CAPRI) records show that the Veteran has received medication, primarily Flexeril and Motrin, for chronic low back pain for many years.  In May 2013 it was noted that he was to be given fee approval for chiropractic care.  

At the January 2014 videoconference the Veteran's service representative stated that the Veteran had shortening of a leg (which was apparently attributed to pelvic tilting from muscle spasm).  Page 5 of the transcript.  Since his most recent examination his back pain had worsened; however, he could not take his pain medication every day because he could not use narcotics while driving an emergency vehicle; rather, he would have to take four or five aspirins a day to deal with his back pain.  Page 6.  Although VA had not given him a back brace, he had been given a TENS unit and railings so that when he took a bath he could use the railings to get up.  Page 14.  He testified that his chiropractor had recommended that he receive more physical therapy and had indicated that the Veteran would eventually need low back surgery.  He stated that he sometimes had numbness around his right thigh and buttocks.  Page 15.  

The Veteran's wife indicated that it was not always certain that records of private treatment, provided at VA expense, were provided to VA.  The Veteran testified that he had last received chiropractic treatment in September 2013.  He received his VA treatment at the Seattle, Washington, VA medical facility.  Page 17.  He testified that he would be willing to attend another VA rating examination if it was necessary.  Page 18.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).   Accordingly, a more recent VA rating examination is needed to assess the current severity of the service-connected chronic lumbar strain.  

In this case, the records of the Veteran's chiropractic treatment from a private source, at VA expense, are not on file.  This is particularly significant in light of his testimony that his service-connected chronic lumbar strain has worsened and is now manifested by radicular symptomatology.  Thus, the records of the Veteran's chiropractic treatment from a private source, at VA expense, should be obtained an associated with the claim files.  

Also, all up-to-date VA treatment records from the VA medical facility pertaining to treatment of the Veteran's low back should be obtained and associated with the claim files.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain up-to-date VA records of treatment of the Veteran's low back disability from the VA Medical Center in Seattle, Washington, and associate them with the claim file or make them available electronically.  

2.  Obtain copies of all records of the Veteran's private chiropractic treatment for low back disability and associate them with the claim file or make them available electronically.  

3.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination to evaluate all orthopedic and neurologic components of disability from his service-connected chronic lumbar strain.  

The examination should include tests of the Veteran's range of motion and any other tests or studies deemed necessary for an accurate assessment.  X-rays should be performed, if needed.  

If needed, the claims file, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claim files in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

All of the Veteran's subjective complaints and all objective findings should be legibly recorded in detail.  All indicated tests and studies should be conducted.  

The examiner should describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

The examiner should (1) record the range of motion of the thoracolumbar spine, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner is requested to specifically determine whether the Veteran now has muscle spasm of the low back, to include any pelvic tilting which causes leg length discrepancy, and any objective evidence of radicular pathology.  

4.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claim.  

If the claim remains denied, the Veteran should be provided an SSOC and afforded the appropriate period of time to response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

